Citation Nr: 0531743	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  98-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO) that denied service 
connection for arteriosclerotic heart disease.  The veteran, 
who had active service from December 1943 to May 1946, 
January 1951 to April 1952, and April 1955 to October 1968, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.

In a decision dated in November 2000, the Board affirmed the 
RO's denial of service connection for arteriosclerotic heart 
disease.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision dated in April 2004, the Court 
vacated the Board's November 2000 decision and remanded the 
case to the Board.  


REMAND

A preliminary review of the record after a return of the case 
from the Court discloses that the Court essentially 
identified a claim for service connection that was 
inextricably intertwined with the issue of entitlement to 
service connection for arteriosclerotic heart disease that 
should have been adjudicated in connection with the claim 
adjudicated by the RO and the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered); see also 
Nacoste v. Brown, 6 Vet. App. 439 (1994); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

More specifically, the Court pointed out that the veteran 
had raised a claim for service connection for generalized 
arteriosclerosis in a January 1998 memorandum from his 
representative, in the Notice of Disagreement filed in the 
current appeal, in his representative's VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
and in the Appellant's Brief submitted to the Board, but 
noted that "there is no adjudication of [the veteran's] 
claim for generalized arteriosclerosis."  Memorandum 
Decision at 8.  The Court concluded that the veteran's claim 
must be remanded for further adjudication, and the Board now 
concludes that the case must be returned to the RO for that 
adjudication since this matter has never been addressed by 
the RO.  In this regard, the RO is responsible for the 
initial adjudication of claims filed with the VA.  See 
38 C.F.R. § 3.100 (a) (2004) ("Authority is delegated to 
the Under Secretary for Benefits and to supervisory or 
adjudicative personnel within the jurisdiction of the 
Veterans Benefits Administration designated by the Under 
Secretary to make findings and decisions under the 
applicable laws, regulations, precedents, and instructions, 
as to entitlement of claimants to benefits under all laws 
administered by the Department of Veterans Affairs governing 
the payment of monetary benefits to veterans and their 
dependents, within the jurisdiction of Compensation and 
Pension Service.")    

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The Board 
will defer any further consideration of the veteran's claim 
for service connection for arteriosclerotic heart disease 
pending this further adjudication.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim for service connection for 
generalized arteriosclerosis.  If the 
claim is denied, the RO should provide 
the veteran with notice of the 
determination and his appellate rights.  
Upon receipt of a timely Notice of 
Disagreement, if any, the RO should 
furnish the veteran and his 
representative a Statement of the Case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issue for appellate 
review.  

When the adjudication requested has been completed, the 
veteran's claim for service connection for arteriosclerotic 
heart disease should again be reviewed by the RO on the basis 
of any additional relevant evidence obtained in connection 
with the claim for service connection for generalized 
arteriosclerosis.  If the benefit sought is not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




